YETKA, Justice.
Hennepin County seeks review of a Minnesota Tax Court decision holding that a condominium owned by Donald and Arline Helgeson is seasonal/recreational property under Minn.Stat. § 273.13, subd. 4(a) (1984). We affirm the tax court.
Donald Helgeson owns Jack Frost Farms, Inc., a poultry wholesale business in St. Cloud. The Helgesons’ homestead is in Sartell, Minnesota. Since 1981, they have owned a one-bedroom condominium overlooking Loring Park in Minneapolis. They use the Minneapolis condominium pe*409riodically throughout the year when they come to enjoy the city’s recreational and cultural benefits. He considers himself “semi-retired,” and he and his wife are able to use the condominium frequently.
The Hennepin County assessor classified the condominium as non-homestead residential property under Minn.Stat. § 273.13, subd. 19, which, in this case, is assessed at a rate of 28% of market value. The Helge-sons filed Chapter 278 real estate tax petitions contesting the assessor’s determination. See Minn.Stat. § 278.01 (1984).
The trial in the tax court consisted only of Donald Helgeson’s testimony. He stated that, in 1983 and 1984, the assessment years in question, he and his wife maintained an active life at their home in Sartell as well as at their apartment in Minneapolis. They had season tickets for the Minnesota Orchestra and the Guthrie The-atre. They would arrive in Minneapolis in time for a performance, stay overnight at the condominium, and leave the following day. While in the city, they would partake in outdoor activities such as bicycling, canoeing, jogging, skating and tennis in the parks or at their condominium complex. They were also members of the Greenway and Minneapolis Athletic Clubs and would sometimes use the facilities to swim and play indoor tennis. They lived a similar style of life at their home in Sartell. He testified that the condominium had never been rented out or used for business purposes. Because he and his wife spend most of the summer at their home in Sar-tell and typically vacation in the south during the winter, the Minneapolis condominium was most frequently used during the spring and fall. Based on this testimony, the tax court changed the classification of the condominium from non-homestead residential to Class 3-seasonal/recreational property and ordered real estate taxes due and payable in 1984 and 1985 recomputed accordingly. Hennepin County appealed to this court.
The sole issue in this appeal is whether the condominium owned by the Helgesons is seasonal/recreational property under Minn.Stat. § 273.13, subd. 4(a). We will uphold a decision of the tax court if we find its determination reasonable. Red Owl Stores, Inc. v. Commissioner of Taxation, 264 Minn. 1, 117 N.W.2d 401 (1962).
Since 1960, Minnesota has had a special real estate tax classification for property used as a temporary and seasonal residence for recreational purposes. See Act of April 18, 1959, ch. 338, § 1, 1959 Minn.Laws 447 (effective May 1, 1960). The 1959 Act provided a lower assessment rate only for non-commercial property “devoted to temporary and seasonal residential occupancy for recreational purposes.” In 1967, the legislature extended this property tax break to commercial resorts. See Act of June 1, 1967, ch. 32, art. IX, § 1, 1967 Minn.Laws 2173. The statutory provision at issue in this case provides:
Except as provided in subdivision 5a [classifying the portion of seasonal/recreational property that is used as a homestead as homestead property], all real property devoted to temporary and seasonal residential occupancy for recreational purposes, and which is not devoted to commercial purposes for more than 200 days in the year preceding the year of assessment, shall be class 3 property and assessed accordingly. For this purpose, property is devoted to commercial use on a specific day if it is used, or offered for use, and a fee is charged for such use. Class 3 shall also include commercial use real property used exclusively for recreational purposes in conjunction with class 3 property devoted to temporary and seasonal residential occupancy for recreational purposes, up to a total of two acres, provided the property is not devoted to commercial recreational use for more than 200 days in the year preceding the year of assessment and is located within two miles of the class 3 property with which it is used.
Minn.Stat. § 273.13, subd. 4(a) (1984).1
In order for real estate to be classified as non-commercial seasonal/recreation*410al property under the statute, the real estate must be residential in nature; occupied temporarily; used seasonally; and devoted to recreational purposes. Otis Lodge, Inc. v. Commissioner of Taxation, 295 Minn. 80, 206 N.W.2d 3 (1972).
The Helgesons’ condominium is residential in nature; it is not used for business purposes, but is kept as a residence for their visits to the metropolitan area. It is occupied temporarily, being used by the Helgesons approximately 30-40 days during each of the assessment years at issue. The only remaining question is whether the condominium is seasonal/recreational.
We believe that people who have their principal dwelling in outstate Minnesota and have another dwelling in the Twin Cities used only periodically for recreational purposes should be treated the same as Twin Cities’ residents who own a cottage or other seasonal dwelling in outstate Minnesota. Certainly, the latter have their cottages assessed as Class 3 — seasonal/recreational. Any distinction drawn between Minnesota residents would be discriminatory. Furthermore, outstate residents should not be more strictly scrutinized in their tax assessments than others. As the tax court said:
Most assessors are content to know that the property is not homesteaded and that it is only used by the owner as an occasional residence. The type of activity engaged in by the owner is not examined, classified, evaluated or chronicled by seasons or otherwise. We obviously favor this latter approach as being the most practical, administratively efficient and least intrusive. Further, this appears to be all that the legislature intended when it established a special classification for non-homestead vacation homes and said that, “all real property devoted to temporary and seasonal residential occupancy for recreational purposes * * * shall be Class 3 property and assessed accordingly.”
Secondary dwellings used periodically by outstate residents are to be classified as seasonal/recreational under Minn.Stat. § 273.13, subd. 4(a).2
We affirm the decision of the tax court.

. In 1985, the legislature reclassified property for purposes of real estate taxation. Minn.Stat. *410§ 273.13, subd. 4 was repealed and replaced by Minn.Stat. § 273.13, subd. 27(a), effective for taxes levied in 1986 and payable in 1987 and thereafter. See Act of June 28, 1985, ch. 14, art. 4, § 98, 1985 Minn.Laws 2459. The new statute reads in part:
Except as provided in subdivision 22 [classifying the portion of seasonal/recreational property that is used as a homestead as homestead property], real property devoted to temporary and seasonal residential occupancy for recrea- ■ tion purposes is class 6a.
Class 6a property also includes real property devoted to temporary and seasonal residential occupancy for recreation purposes and not devoted to commercial purposes for more than 200 days in the year preceding the year of assessment. For this purpose, property is devoted to commercial use on a specific day if it is used, or offered for use, and a fee is charged for the use. Class 6a shall also include commercial use real property used exclusively for recreational purposes in conjunction with class 6a property devoted to temporary and seasonal residential occupancy for recreational purposes, up to a total of two acres, provided the property is not devoted to commercial recreational use for more than 200 days in the year preceding the year of assessment and is located within two miles of the class 6a property with which it is used. Class 6a property and the remainder of class 1 resorts is assessed at 21 percent.
Minn.Stat. § 273.13, subd. 27(a) (Supp.1985).


. We distinguish, on factual grounds, the present case from Lilja v. County of Wright, 307 Minn. 276, 239 N.W.2d 465 (1976), in which this court refused to allow a taxpayer’s secondary outstate residence to be classified as seasonal/recreational. Helgeson more clearly used his property for recreational purposes than did the taxpayer in Lilja.